DETAILED ACTION
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election without traverse of Group I, corresponding to claims 1-13, without traverse, is acknowledged.   The Examiner confirms the phone call noted in the Applicant’s response and that Group I should have included 8-12 in the original restriction requirement (in other words, Group I should have included claims 1-13 versus “claims 1-7 and 13”) and apologizes for the oversight.  Claims 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim.
Applicant further elects Species 1 (Embodiments 1-2; Figs. 3a-3b and 4a-4b and 5a-5b), without traverse, and Sub-Species 1-a (through-hole; Figs. 3a-3b and 4a-4b), without traverse.  Applicant alleges that claims 1-13 read on the elected Species and Sub-Species; however, the Examiner does not find this holds true.  Claim 3-7 do not read on the elected Species and Sub-species given the elected embodiment does not include a plurality of through-holes as presented in each of claims 3-7.  
Accordingly, the claims that read on the elected Species and Sub-Species are claims 1-2 and 8-13.  Claims 3-7 are considered withdrawn without traverse as reading on the non-elected Species and/or non-elected Sub-species.  

Claim Objections
3.	Claims 2 and 8-13 are objected to because of the following informalities:  “claim” is not a proper noun and should not be capitalized in each of the preamble clauses of the dependent claims.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claim 1, and thus dependent claims 2 and 8-13, and claim 2, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites that the current collector is in a form of a planar plate that is “generally quadrilateral” (line 2) which renders the claim indefinite because there is nothing in the specification or prior art to provide any indication as to what is covered by the term “generally” in the context presented (see Amgen, Inc. v. Chugai Pharmaceutical Co., 927 F.2d 1200, 18 USPQ2d 1016 (Fed. Cir. 1991) (MPEP 2173.05(b)].  
It is noted that the use of approximation terms or terms of degree are not indefinite when the specification provides some standard allowing for one of ordinary skill in the art to Ex parte Oetiker, 23 USPQ2d 1641 (Bd. Pat. App. & Inter. 1992), the phrases "relatively shallow," "of the order of," "the order of about 5mm," and "substantial portion" were held to be indefinite because the specification lacked some standard for measuring the degrees intended.  The meaning of every term used in a claim should be apparent from the prior art or from the specification and drawings at the time the application is filed. Claim language may not be "ambiguous, vague, incoherent, opaque, or otherwise unclear in describing and defining the claimed invention." Packard, 751 F.3d at 1311.
In the instance scenario, there specification fails to make clear what would or would not be covered by the term of degree of “generally” in the context of a planar plate that is generally quadrilateral (four-sided).  For example, would a triangle (three-sided figure) or pentagon plate (five-sided figure) be considered generally quadrilateral (i.e., four-sided)?  The answer is not clear from the specification or prior art and thus renders the claim indefinite. 
	Claim 2 recites in part, “the at least one through-hole that has a generally rectangular shape.”  The claim invokes improper antecedent basis as claim 1 does not define that the at least one through-hole has a generally rectangular shape.  Furthermore, the claim is indefinite in view of the use of “generally rectangular” as it is uses a term of degree that renders the claim indefinite given the meaning thereof is not defined by the specification and it is not clear what would or would not be covered by the term “generally” in the context of rectangular.  For 
Appropriate correction is required.  It is noted that in the instance claim 1 is amended to recite that the “planar plate is quadrilateral…” (removing “generally”)  the term “quadrilateral” would not require that each of the four sides is perfectly linear and would be interpreted as requiring four sides of a plate with four corners (or vertices) [that could be truncated/rounded/etc.], the four sides being easily discernable by a person of ordinary skill in the art.  In other words, dependent claims 10 and 11 would be not be impacted by the removal of “generally” and would remain definitive.

Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claims 1-2 and 8-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rupp et al. (US 2,503,970).
	Regarding claim 1, Rupp teaches a storage battery grid or electrode of perforated metal plate form for holding battery active paste materials (“a metal negative electrode”) [it is noted that “negative” refers to a potential of an electrode relative to another one and does not lend itself to any further structure, although the electrode may be the negative electrode (C2/L10-15)] comprising:

a terminal element 12 (“lead portion”) connected to the current collector with a joining boundary (illustrated and annotated below) being disposed between the lead portion 12 and the current collector 10 [note the instant disclosure teaches that the lead portion and current collector may be in the form of a one-piece body such that the “joining boundary” and the midpoint are virtually provided (P69 of the instant disclosure) as is the case in Rupp]; and 
an active material layer including an active material, the active material layer being in contact with the current collector (C1/L1-5; C3/L38-14), wherein: 
the current collector 10 includes at least one through-hole 16 (Fig. 2: 32, 34, 36; Fig. 3: 42; Fig. 4: 52) [non-elected species] provided to extend from a front surface of the planar plate toward a back surface of the planar plate (Figs. 1-4; C2/L32-37), 
a distance from a midpoint of the joining boundary to a point (can be any point – one is shown below labeled with tear-dropped “1”) on a surface of the current collector 10 is designated as a region dividing distance (see corresponding arrow to the “1”), the point defining a distance less than a maximum distance between the midpoint and a side of the current collector (annotated below), 
in the current collector, a first region (annotated below; the region from the semi-circle drawn and outward, the semi-circle drawn based on the “region dividing distance”) is a region defined by distances from the midpoint, the distances being a distance equal to the region dividing distance and distances greater than the region dividing distance, and a second region (annotated below) is a region defined by distances from the midpoint that are less than the region dividing distance [Note:  Drawings and pictures can anticipate claims if they clearly show the In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972).  When the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification (see MPEP § 2125)], and 

    PNG
    media_image1.png
    627
    561
    media_image1.png
    Greyscale

 a volume reduction ratio of the first region is greater than a volume reduction ratio of the second region as clearly illustrated and also explicitly taught: the metallic structures (18-19-20-21-22 in Fig. 1) between the apertures are of increasing sectional area dimensions toward the upper end of the grid in order to provide the vertical metal strands of the grid to be of gradually increasing current conducting capacity as they approach the upper end of the grid (C1/L13-42; C2/L32-53; entire disclosure relied upon), the volume reduction ratio of the first region being a ratio with respect to a volume of the first region determined assuming that the at least one through-hole or the at least one recess is not present, the volume reduction ratio of the second region being a ratio with respect to a volume of the second region determined assuming that the at least one through-hole or the at least one recess is not present.
In re Robertson, 49 USPQ2d 1949 (1999).  
Furthermore, given Rupp explicitly teaches the increasing sectional areas of the strands between the apertures toward the upper end, the feature of “a volume reduction ratio of the first region is greater than a volume reduction ratio of the second region” would hold true for most points selected to define the region dividing distance in a given embodiment relative to a selected “maximum distance between the midpoint and a side of the current collector.”  It is noted that “a maximum distance between the midpoint and a side of the current collector” is not limited to the one annotated above and could be at least either of the distance to the bottom right corner or top right corner). 
Regarding claim 2, Rupp teaches wherein, in the current collector 10, the at least one through-hole 52 that has a generally rectangular shape (Fig. 4 embodiment- can select any of the rectangular shaped through-holes 52 as illustrated in the bottom rows) is provided along the side of the current collector, the side being opposite to the joining boundary.  One interpretation of Figure 4 that reads on claims 1 and 2 is annotated below for clarity with similar annotations used as in Fig. 1 above:

    PNG
    media_image2.png
    750
    563
    media_image2.png
    Greyscale

Regarding claim 8, Rupp teaches wherein, in the current collector 10, the lead portion 12 is located at (defined as in, on, or near) a middle upper portion of the current collector.  Note the claim does not require that the lead portion is located in the exact center of an upper edge of the current collector, but rather at (in, on, or near) a “middle upper portion” which could be designated as the portion between the outer edges as illustrated.   Alternatively, even if the middle upper portion was designated as the exact center, the lead portion 12 is still  located near such a portion (i.e., “located at a middle upper portion”).
Regarding claim 9, Rupp teaches wherein, in the current collector, the lead portion 12 is located at an upper end portion of the current collector 10.  
Regarding claim 10, Rupp teaches wherein, in the current collector 10, at least one of sides (e.g., in Fig. 1 the top left side is shown as a curve; alternatively see bottom of current collector which has curves as sides) of the current collector is a curve.  
Regarding claim 11, Rupp teaches wherein the current collector 10 defines a polygon such that the current collector 10 is truncated in at least one of vertices of the current collector (see bottom left corner of Fig. 1; alternative interpretations exist).
Regarding claim 12, Rupp teaches wherein the active material adheres to the current collector (C3/L38-53).  
Regarding claim 13, as detailed above, Rupp explicitly teaches the increasing sectional areas of the strands between the apertures toward the upper end such that the feature of “a volume reduction ratio of the first region is greater than a volume reduction ratio of the second region” would hold true for most points selected to define the region dividing distance in a given embodiment relative to a selected “maximum distance between the midpoint and a side of the current collector.”  It is noted that “a maximum distance between the midpoint and a side of the current collector” is not limited to the one annotated above and could be a multitude of options (e.g., at least any of the distances to the bottom right corner, top right corner, furtherst point to the right of either of feet 14, etc.).  
Accordingly, many examples for a selected point defining the region dividing distance relative to a selected “maximum distance between the midpoint and a side of the current collector” provide values that each individually anticipate the range claimed of “the region dividing distance is 1/10 or greater and 2/3 or less of the maximum distance between the midpoint of the joining boundary and the side of the current collector”.  A few examples are shown below: 

    PNG
    media_image3.png
    579
    406
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    592
    363
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    573
    379
    media_image5.png
    Greyscale

In each of the above annotated examples, the shorter arrow is the “region dividing distance” and the longer arrow is the “maximum distance between the midpoint and a side of the current collector” with each of the region dividing distances being in the range claimed relative to the maximum distance as shown (as measured, 11.4%, 11.9%, and 17.9% respectively which each fall within 1/10 – 2/3 or 10%-66.667%).
 
Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Each of the following references could individually be applied against at least claim 1 under 102(a)(1):
	Viavattine (US 2009/0197157):

    PNG
    media_image6.png
    421
    589
    media_image6.png
    Greyscale

	Roy et al. (US 11,075,388):

    PNG
    media_image7.png
    436
    443
    media_image7.png
    Greyscale

3
Hiroki et al. (US 2015/0243962) (see also Fig. 5A-5B):

    PNG
    media_image8.png
    837
    473
    media_image8.png
    Greyscale

Tajima (US 2017/0033327):

    PNG
    media_image9.png
    217
    494
    media_image9.png
    Greyscale

Kim et al. (US 2016/0308241):

    PNG
    media_image10.png
    553
    512
    media_image10.png
    Greyscale

    PNG
    media_image11.png
    547
    444
    media_image11.png
    Greyscale


Probst (US 2002/0146625):

    PNG
    media_image12.png
    237
    515
    media_image12.png
    Greyscale

Wheeler et al. (US 4,477,546):

    PNG
    media_image13.png
    362
    436
    media_image13.png
    Greyscale

See also Suh et al. (US 2016/0141587) (Fig. 3); Byun (US 9,356,294) (all figures); and Duggan et al. (US 8,741,487). 
	
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA J BARROW whose telephone number is (571)270-7867. The examiner can normally be reached Monday-Friday 9am - 6pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

/AMANDA J BARROW/Primary Examiner, Art Unit 1729